                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                            Criminal No. 4:93-CR-40-2H
                              Civil No. 4:18-CV-101-H



TERVEUS HYPPOLITE,

                      Petitioner,

      v.                                                            ORDER

UNITED STATES OF AMERICA,

                      Respondent.




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

§ 2255 Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Rules Governing § 2255 Proceedings , or to make such other response as

appropriate to the above-captioned § 2255 Motion to Vacate , Set Aside or Correct

Sentence , within forty (40) days of the filing of this order.
                                    P4
       SO ORDERED. This        $    day of February, 2 ,_,_,_____
